Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim brought to recover for an additional salary due claimant under an Act of the General Assembly. It appears that claimant was acting as a State Agent, a Tuberculosis Inspector in the Department of Agriculture. In 1923 his salary was $175.00 per month. The Legislature of 1923 by an Act made an appropriation providing for the employment of twelve State agents at a salary of $2,400.00 per year. The same appropriation was made by the 1925 Legislature and it appears that during this time this claimant as such agent only drew the salary of $175.00 per month. It does not appear plain to this court why this was done. There is nothing in the record to indicate that this agent did not perform his duties faithfully and it would appear that the Legislature desired that an employe of the State in the capacity of claimant should receive the $2,400.00 per annum salary. It further appears from the records in this case that claimant would be entitled to $900.00 if he received the salary indicated by an Act of the Legislature. Following what this court believes to be the intent of the Legislature they recommend that claimant be allowed the sum of Nine Hundred ($900.00) Dollars.